DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities: regarding claim 20, the limitations “allow” in lines 3 and 4 should be recited as “alloy”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madden et al. (U.S. Patent Publication # 2006/0144795).
With respect to claim 8, Madden teaches a fluid filtration apparatus (Abstract)
comprising a filter cartridge (Fig. 2 and 3, 35), end plates (Figs. 1, 12, and 14), and a filter material (Figs. 1, 35, 38, 40, 42; Paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (U.S. Patent Publication # 2016/0235073), hereinafter “Murray”.
	With respect to claims 1 and 2, Murray discloses an alloy comprising 15.96-18.77% Zn, 7.35-10.12 % Ni, 0.421-1.36% Sn, 0.008-0.017% Pb, and 0.125-0.338% Fe, with the remainder being copper (60.04-63.07%) (Fig. 2A). The disclosed percentages for Zn, Ni, Sn, Pb, and Fe are lower than that which is claimed; however, a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
	
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (U.S. Patent Publication # 2016/0235073) in view of Rivest et al. (U.S. Patent Publication # 2017/0021421), hereinafter “Murray” and “Rivest”.
	With respect to claims 3-7 Murray is silent with respect to the shape of the alloy.
	Rivest teaches shaping a copper alloy into a shape selected from a wire coil, a disk, a washer, a wafer, a sheet, and a ring (see claim 15), or molded into a rod, tube (Paragraph [0025]), while 
	It would have been obvious to one of ordinary skill in the art to modify the shape of the copper alloy of Murray with the shapes of Rivest, in order to configure the alloy for a desired application. Additionally, Murray discloses the claimed invention except for a particular shape as recited in claims 3-7. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the copper alloy of Murray, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Madden (US
Pub. No. 2006/0144795) and further in view of Walker (USP 4715325) and “Bronze Corrosion”
(2013).
	With respect to claims 9 and 10, Madden teaches a fluid filtration apparatus (Abstract) comprising a filter cartridge (Fig. 2 and 3, 35), end plates (Fig. 1, 12 and 14), and a filter material (Fig. 1, 35, 38, 40, 42; Paragraph [0052]). The filter material comprises by weight: 
copper 60%; zinc 17%; nickel 15%; silver 2%; and tin 6%. Madden states that the percentages by weight of the elements above are in a range of +/- 15% from the above values (Paragraph [0039]).
	MPEP 2144.05 teaches that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
	Furthermore, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
	With respect to claim 11, the apparatus comprises a perforated plate between the end plates (Figs. 3, 54, 56, 58). 
	With respect to claims 12, 13, 14 and 15: the upper filter cartridge end place comprises a central aperture (Figs. 1, 12 or 14, opening where 14 and 16 attach).
Madden does not teach the presence of iron or lead.
	Walker teaches a similar material having a similar composition and including lead from
2-12% and iron (col. 4, lines 52-63). Walker teaches that those of ordinary skill in the art would
understand that trace elements, such as iron, are present at trace percentages because it appears that trace elements are an inherent part of the process used in manufacturing the alloy (Column 6, lines 24-31).
	One of ordinary skill in the art at the time of the invention would have concluded that,
while not listed as a trace element in Madden, iron was inherently present given that Walker
teaches it is an inherent part of the process of making the alloy.
	“Bronze Corrosion” teaches that alloys are formed to have specific properties based on
use and the presence of lead acts as an “internal” lubricant and lead makes the material easier to machine (Bronze Corrosion, 2013).
	One of ordinary skill in the art at the time of the invention would have found it obvious to
include an amount of lead, including an amount of between 2-12% as taught by Walker in order
to adjust the properties of the alloy and to make the alloy easier to machine and more malleable
and resistant to corrosion.
	
	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madden (US
Pub. No. 2006/0144795), Walker (USP 4715325) and “Bronze Corrosion” (2013) and further in
view of Craft (USP 3486999).
	With respect to claims 16, Madden/Walker/Bronze Corrosion does not teach where the metal alloy is in the form of rods.
	In the analogous art of fluid treatment using metal alloys for anti-corrosion purposes,
Craft teaches an apparatus for treating water comprising metal alloy rods (Fig. 10, 340). This design embodiment is an obvious alternative to a perforated plate embodiment (Fig. 5). One of
ordinary skill in the art at the time of the invention would have found it obvious to make the
shape or design of the alloy metal into metal rods depending on the design and specifications of
the structure.
	With respect to claim 17, Madden/Walker/Bronze Corrosion does not teach where the metal alloy is in the form of rods and wherein the rods have teeth and valleys.
	Craft teaches an embodiment wherein the single tubular metal alloy shape comprises
teeth and valleys (Fig. 6, 240 and 245). The teeth and valleys increase the surface area of the rod available for contact to the fluid. One of ordinary skill in the art at the time of the invention
would have found it obvious to make the rods of Figure 10 (340) having teeth and valleys so as
to increase the surface area available for fluid contact and treatment.	
	
	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Madden (US
Pub. No. 2006/0144795) and further in view of Walker (USP 4715325), “Bronze Corrosion”
(2013), and Mouwen (U.S. Patent # 2979400).
	With respect to claim 18, Madden/Walker/Bronze Corrosion renders obvious a filtration material comprising the recited alloy, but does not specifically teach filtering acidic liquid. 
	Mouwen teaches filtering acids and other highly corrosive liquids (Column 1, lines 30-37). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the filtration apparatus disclosed by Madden/Walker/Bronze Corrosion such that it is used in acidic liquid filtration because Walker discloses that the alloy is resistant to corrosion, and because Mouwen discloses using a similar alloy filter to filter acids and corrosive liquids (Column 1, lines 30-37; Column 2, lines 30-40). One of ordinary skill would have a reasonable expectation of successfully filtering the acidic liquid of Mouwen with a similar filtration apparatus which is already disclosed by the Madden/Walker/Bronze Corrosion to be corrosion resistant. It is submitted that the recited chemical reaction would necessarily take place as the acidic liquid contacts the media. 

	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Madden (US
Pub. No. 2006/0144795), Walker (USP 4715325), “Bronze Corrosion” (2013), Mouwen (U.S. Patent # 2979400) and further in view of Craft (USP 3486999).
	With respect to claim 19, Madden/Walker/Bronze Corrosion/Mouwen does not teach where the metal alloy is in the form of rods and wherein the rods have teeth and valleys.
	Craft teaches an embodiment wherein the single tubular metal alloy shape comprises
teeth and valleys (Fig. 6, 240 and 245). The teeth and valleys increase the surface area of the rod available for contact to the fluid. One of ordinary skill in the art at the time of the invention
would have found it obvious to make the rods of Figure 10 (340) having teeth and valleys so as
to increase the surface area available for fluid contact and treatment.	

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable pending resolution of any claim objections, 112 rejections, and Double Patenting rejections if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,014,032. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claim 8 encompasses the scope of claim 1 of Patent (‘032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06 October 2022